 1

 2

 3

 4

 5
                        UNITED STATES DISTRICT COURT
 6
                       CENTRAL DISTRICT OF CALIFORNIA
 7

 8
     AMADOR LOPEZ and JASMINE         Case No. 2:19-cv-07571-JAK-JC
 9 LOPEZ,
                                      ORDER RE JOINT STIPULATION
10                    Plaintiffs,     REMANDING TO SUPERIOR
                                      COURT OF THE STATE OF
11       vs.                          CALIFORNIA FOR THE COUNTY
                                      OF LOS ANGELES FROM UNITED
12 FORD MOTOR COMPANY;                STATES DISTRICT COURT (DKT.
     GALPIN FORD; and DOES 1          20)
13 through 10, inclusive,
                                      JS-6: Remand
14                    Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1         Based on a review of the parties’ Joint Stipulation Remanding to Superior
 2 Court of the State of California for the County of Los Angeles from United States

 3 District Court (the “Stipulation” (Dkt. 20)), sufficient good cause has been shown

 4 for the requested relief. Therefore, the Stipulation is GRANTED and this action is

 5 REMANDED to the Los Angeles Superior Court, Case No. 19STCV26294, at its

 6 Stanley Mosk Courthouse, 111 North Hill St., Los Angeles, California.

 7
           IT IS SO ORDERED.
 8

 9
     Dated: January 8, 2020        __________________________________
10                                 JOHN A. KRONSTADT
11
                                   UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
